Case 2:19-cv-02289-JVS-DFM Document 27 Filed 04/25/19 Page 1 of 4 Page ID #:98



  1   CHARLES F. ROBINSON #113197
      MARGARET L. WU #184167
  2   RHONDA S. GOLDSTEIN #250387
      rhonda.goldstein@ucop.edu
  3   University of California
      Office of the General Counsel
  4   1111 Franklin Street, 8th Floor
      Oakland, CA 94607-5200
  5   Telephone: 510-987-9800
      Facsimile: 510-987-9757
  6
      Attorneys for Defendant The Regents of the
  7   University of California
  8   Additional counsel on following page
  9
                        IN THE UNITED STATES DISTRICT COURT
 10
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11

 12

 13   CARA O'CALLAGHAN and JENÉE                   Case No. 2:19-cv-02289-JLS-DFM
      MISRAJE,
 14                                              STIPULATION TO EXTEND TIME
                                     Plaintiffs, TO RESPOND TO INITIAL
 15                                              COMPLAINT BY NOT MORE
                   v.                            THAN 30 DAYS (L.R. 8-3)
 16
                                                   Complaint Served: April 4, 2019
 17   REGENTS OF THE UNIVERSITY
      OF CALIFORNIA; TEAMSTERS                     Current Response Date: April 25, 2019
 18   LOCAL 2010; and XAVIER
      BECERRA, in his Official Capacity            New Response Date: May 24, 2019
 19   as Attorney General of California,
 20                           Defendants.
 21

 22

 23

 24

 25

 26

 27

 28
                                             -1-
       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30
       DAYS, Case No.2:19-cv-02289-JLS-DFM
Case 2:19-cv-02289-JVS-DFM Document 27 Filed 04/25/19 Page 2 of 4 Page ID #:99



  1   Mark W. Bucher, State Bar No. 210474
  2   Law Office of Mark W. Bucher
      18002 Irvine Blvd., Suite 108
  3   Tustin, CA 92780
  4   Telephone: (714) 313-3321
      Fax: (714) 573-2297
  5   E-mail: mark@calpolicycenter.org
  6
      Brian K. Kelsey (Pro Hac Vice)
  7   Reilly Stephens (Pro Hac Vice)
  8   Liberty Justice center
      190 South LaSalle Street, Suite 1500
  9   Chicago, IL 60603
 10   Telephone: (312) 263-7668
      Fax: (312) 263-7702
 11   E-mail: bkelsey@libertyjusticecenter.org
 12   rstephens@libertyjusticecenter.org
 13   Attorneys for Plaintiffs Cara O’Callaghan and Jenée Misraje
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                          -2-
       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30
       DAYS, Case No.2:19-cv-02289-JLS-DFM
Case 2:19-cv-02289-JVS-DFM Document 27 Filed 04/25/19 Page 3 of 4 Page ID #:100



   1           WHEREAS the Complaint in this action was served on Defendant The
   2    Regents of the University of California (“The Regents”) on April 4, 2019;
   3           WHEREAS the date for The Regents to answer or otherwise respond to the
   4    Complaint is currently April 25, 2019;
   5           WHEREFORE pursuant to Civil Local Rule 8-3, the parties hereby stipulate
   6    that the date for Defendant The Regents to answer or otherwise respond to the
   7    Complaint is extended to May 24, 2019.
   8

   9    Dated: April 25, 2018                       Office of the General Counsel
                                                    University of California
  10

  11
                                                    By: /s/ Rhonda S. Goldstein
  12                                                   Rhonda Stewart Goldstein
  13                                                Attorneys for Defendant The Regents of
                                                    the University of California
  14

  15 All signatories listed, and on whose behalf
       the filing is submitted, concur in the
  16 filing’s content and have authorized the

  17 filing.

  18
        Dated: April 25, 2018                      Liberty Justice Center
  19

  20
                                                   By:___/s/ Brian K. Kelsey
  21                                                  Brian K. Kelsey (Pro Hac Vice)
                                                      Reilly Stephens (Pro Hac Vice)
  22
                                                   Attorneys for Plaintiffs Cara O’Callaghan
  23
                                                   and Jenée Misraje
  24

  25

  26

  27

  28                                             -3-
         STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30
         DAYS, Case No.2:19-cv-02289-JLS-DFM
Case 2:19-cv-02289-JVS-DFM Document 27 Filed 04/25/19 Page 4 of 4 Page ID #:101




                           CERTIFICATE OF SERVICE

 Case         O'Callaghan, Cara, et al. v.         No.   2:19-cv-02289-JLS-DFM
 Name:        Regents of the University
              of California, et al.

 I hereby certify that on April 25, 2019, I electronically filed the following
 documents with the Clerk of the Court by using the CM/ECF system:

 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
 COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
 I certify that all participants in the case are registered CM/ECF users and that
 service will be accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California the
 foregoing is true and correct and that this declaration was executed on April 25,
 2019, at Oakland, California.


           Rhonda S. Goldstein             /s/ Rhonda S. Goldstein
             Declarant                              Signature
